 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DONTAE L. McFADDEN,                               No. 2:19-cv-01056-TLN-GGH
12                       Petitioner,
13           v.                                         ORDER
14    STATE OF CALIFORNIA,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 30, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 17.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed December 30, 2019, are adopted in full; and

28   ////
                                                       1
 1          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to

 2   comply with the Court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.

 3   Dated: February 11, 2020

 4

 5

 6

 7                                          Troy L. Nunley
                                            United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
